Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 27 December 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill December 27th 1806
                        
                        I could not miss so good an opportunity of writing to you my Dear Grand Papa as now offers itself to tell you
                            I do not regard your not punctually answering my letters as I know how many you have to write. your grass still continues
                            to look very well and will I hope all the winter. I rely upon your indulgence to excuse this short letter as I have not any
                            thing to say to you Mama, Sister Ann, and the children send their love to you give mine to Mrs S. H. Smith adieu my Dear
                            Grandpapa believe me to be your affectionate Grand Daughter
                        
                            E. W. Randolph.
                        
                    